Citation Nr: 0637017	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  97-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
major depression, recurrent, without psychotic features.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1996.

This claim is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for major 
depression, recurrent, without psychotic features and 
initially assigned a 10 percent evaluation.  The veteran 
disagreed with the disability rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

Further, in an August 1998 rating decision, the RO increased 
the evaluation to 50 percent, effective for the entire time 
on appeal.  The Veterans Claims Court has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an evaluation above the current 50 
percent remains in appellate status. 

Moreover, as the statement of the case and subsequent 
statements of the case have indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a 50 percent rating is to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

This case was remanded by the Board in January 2001 and March 
2006 for further development and is now ready for 
disposition.




FINDING OF FACT

The veteran's major depression produces total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for major depression, 
recurrent, without psychotic features are met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.125, 4.126, 4.130, 4.132, Diagnostic Code (DC) 9405 
(1996); 38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Board also notes that the timing of the change in the 
psychiatric regulations essentially coincided with the 
veteran's discharge from military service.  Specifically, he 
was discharged (via Medical Evaluation Board due to a 
psychiatric disability) on November 4, 1996.  On November 7, 
1996, the psychiatric regulations were amended.  On November 
12, 1996, the veteran filed his current claim.  He was 
granted service connection in February 1997, with an 
effective date of November 5, 1996 (day after discharge from 
active duty).  Therefore, both the pre-amended and amended 
regulations are for application.

The issue in this case is the appropriate evaluation for the 
veteran's psychiatric disability. This is an initial rating 
case.  As noted above, the Veterans Claims Court has held 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the veteran's disability has not significantly 
changed and that a uniform rating is warranted.

Under the pre-amended criteria, a 50 percent evaluation was 
warranted for major depression where the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and where the reliability, 
flexibility and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9405 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," 
and considerable, the criterion for a 50 percent evaluation, 
was defined as "rather large in extent or degree."  Id.  

Under the pre-amended regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  

The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "amended" regulations), a 50 percent 
evaluation will be assigned for disability which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board notes that the Global Assessment of Functioning 
(GAF) is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994)).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

After a careful review of the claims file, the Board finds 
that the evidence indicates that the veteran meets the 
criteria for a 100 percent rating for a psychiatric 
disability for the entire time on appeal.  That is to say, 
the evidence establishes that the veteran's major depression 
is productive of total impairment under the pre-amended and 
amended criteria. 

By way of background, shortly prior to military discharge, 
the veteran was hospitalized in April 1996 (for 30 days) and 
in June 1996 for psychiatric treatment.  In the June 1996 
hospitalization, he was alert and oriented but speech was 
slow, mood depressed, he was tearful at times, experienced 
feelings of hopelessness, and psychological testing reflected 
"marked" depression.  The diagnosis was major depressive 
disorder, recurrent, severe, without psychotic features.  The 
treating military physician remarked that the veteran's 
impairment for further military duty was "marked" and his 
impairment for social and industrial adaptability was 
"considerable."  His GAF was reported as 55.

The veteran was discharged from active duty in November 1996 
but did not undergo a VA psychiatric examination until 
January 1997.  At that time, he related that he had not 
worked since discharge, was feeling depressed but felt better 
on medication, and was quiet, distant, and talked little but 
not spontaneously.  The GAF was reported as 65.

Significantly, in a November 1997 Naval Hospital note, the 
staff psychiatrist related that the veteran had been followed 
for a psychiatric disability since discharge from military 
service.  She indicated that he had required on-going therapy 
and was seen every two to four weeks.  She related that he 
continued to experience symptoms of a depressive disorder, 
including insomnia, poor concentration, a tendency to isolate 
himself, fatigue, depressed mood, irritability, and suicidal 
ideation.  He was on regular medication.  

The examiner stated that while the veteran had not been 
hospitalized, he had been "unemployed secondary to 
continuous symptomatology."  She noted that his condition 
had not stabilized.  The final diagnosis was major depressive 
disorder, recurrent, severe without psychotic features.  The 
examining physician remarked that the "degree of civilian, 
social and occupational impairment [was] severe manifested by 
an inability to sustain work and the tendency to isolate 
himself."  

At a February 1998 hearing, the veteran testified, among 
other things, that he could not work due to his psychiatric 
symptoms.  He indicated that he had psychiatric treatment 
every two weeks, was on regular medication, had trouble 
sleeping, had thoughts of killing himself, lacked 
concentration, was depressed, did not socialize with others, 
had no friends for fear of rejection, and was aggressive with 
his girlfriend because everything bothered him.

In essence, the evidence shows that the veteran was unable to 
work in the period immediately after military discharge and 
continuously for over a year due to unstablized psychiatric 
symptomatology and treatment.  Under either the pre-amended 
or amended psychiatric regulations, total occupational 
impairment was shown and a 100 percent rating is warranted.

Moreover, the evidence reflects on-going total occupational 
impairment.  As examples, a May 1998 report reflected that 
the veteran had been "unable to hold a steady job secondary 
to continuing symptoms of his mood disorder."  In a June 
1998 VA examination, the veteran complained of continued 
depression and need of continuous treatment without 
improvement.  He reported that he heard his name called for 
the last few weeks and saw shadows.  The diagnosis was major 
depression with psychotic features and the GAF was 50.

While a June 1999 VA examination noted a GAF as high as 70 
with mild symptoms and adequate interpersonal relationships, 
the next VA examination to address the issue of the veteran's 
occupational impairment, dated in April 2002, indicated that 
he:

was not able to work due to his frequent 
recurrent depressive episodes of 3 to 4 
weeks duration followed by periods when 
he is feeling better but not completely 
euthymic of 2 to 4 weeks duration.  The 
frequency of this depressive episodes 
does not allow the patient to hold a 
steady job.

The examiner concluded that the veteran's "GAF score is 50 
since he is not able to keep [a] job due to his mental 
disorder."  Outpatient treatment records show on-going 
treatment for depression and mania episodes.

This evidence also supports a 100 percent disability under 
both the pre-amended and amended psychiatric regulations.  
Therefore, the veteran's claim for a higher rating is 
granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2002.

Nonetheless, inasmuch as the Board is allowing a 100 percent 
schedular rating, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  

In a May 2006 Supplemental Statement of the Case, the RO 
provided the veteran with notification as to establishing a 
disability rating and effective date.  To the extent that the 
claim for an increased rating has been granted, the RO will 
assign the rating and effective date and so notify the 
veteran.  No further notice is needed as to any disability 
rating or effective date matters in this case.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
action is necessary under the mandate of the VCAA.




ORDER

Entitlement to a 100 percent rating for major depression, 
recurrent, without psychotic features, is granted subject to 
regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


